Citation Nr: 1715256	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a groin condition and cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army and Navy from March 1976 to September 1976 and from March 1977 to March 1979 respectively. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2008.  A transcript of the hearing is of record.

The Board reopened and remanded the Veteran's claim for further development in February 2009 and subsequently denied his reopened service connection claim on the merits in July 2011.  The Veteran then appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2012 Order, the Court granted the Joint Motion, vacated the Board's July 2011 decision, and remanded this case to the Board for readjudication.

The Board then denied this claim in a November 2012 decision.  In a May 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision and remanded this case to the Board for readjudication.  In November 2014, the Board remanded this case again for additional development.

In June 2015, the Board again denied this claim.  The Veteran appealed to the Court in September 2016.  Later that same month, in September 2016, the Court granted a Joint Motion, vacating and remanding the Board's June 2015 decision.  This claim was remanded in December 2016 in order to ensure the Veteran's complete service treatment records (STRs) from the appropriate Federal repository were associated with the claims file.  The requested development has been completed, and the claim is properly before the Board for appellate consideration. 


FINDING OF FACT

The record does not reflect that the Veteran's genitourinary disorder, claimed as a groin condition and cystitis, is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a genitourinary disorder, claimed as a groin condition and cystitis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In the present case, required notice was provided by a December 2008 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The VA's duty to assist the Veteran includes acquiring all pertinent records.  The claim was remanded in December 2016 to ensure the Veteran's complete STRs were received from the appropriate Federal records repository and associated with the claims file.  In January 2017 the National Archives and Records Administration indicated that the VA has all pertinent records.  VA treatment records and private treatment records have similarly been associated with the claims file. 

VA's duty to assist also includes ensuring that the Veteran has an adequate examination, when the medical evidence is otherwise insufficient to decide the claim.  The January 2015 examination report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  As there is an adequate VA examination on file and all records have been received, VA's duty to assist has been met; all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, as noted above, the Veteran also was afforded a hearing in October 2008 before a VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who presided at the hearing identified the issues on appeal; obtained information concerning the Veteran's diagnosis as well as the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.

For the above reasons, the Board finds the duties to notify and assist have been met, and all due process requirements have been satisfied. 

II. Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015);see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b).

III. Facts and Analysis

The Veteran seeks service connection for his genitourinary disorder claiming it is related to his active military service.  For the reasons that follow, the Board determines that service connection is not warranted on a direct basis. 

The first element of direct service connection is a current disability.  38 C.F.R. § 3.303. Since filing this claim in 2005, the Veteran has received a number of diagnoses regarding his genitourinary disorder including prostatitis, epididymitis, and orchitis.  Specifically, the Veteran received a diagnosis of orchitis of the left testicle in a January 2010 examination.  The Veteran was subsequently diagnosed with epididymitis in the January 2015 examination.  As such, he has current disability. 

With regard to the second element, an in-service disease or injury to which current disability may relate, the Veteran has contended this to be either a strain to the area, or treatment for gonorrhea.  

The Veteran's service treatment records (STRs) are silent regarding any in-service treatment or injury of the groin area.  The STRs reflect complaints of a decreased appetite, nausea for two days, muscle aches, and weakness in March 1976, but this was assessed as vague abdominal discomfort of unknown etiology.  There was no association made with the genitourinary system.  The Veteran indicated on a February 1977 medical history report that he had never had stomach, liver or intestinal trouble; and the examination of the genitourinary systems were normal.  

In October 1978, however, the Veteran reported frequent pain during urination and penile discharge, and laboratory testing found bacteria resembling gonorrhea.  Additionally, on a March 1979 medical history report, the Veteran affirmed having had venereal disease, including syphilis or gonorrhea, and indicated that he had not had stomach, liver or intestinal trouble.  The Veteran's March 1979 separation medical examination report, however,  failed to note any clinical abnormalities of the genitourinary system.  

With respect to the contention that he incurred an in-service strain, the Board does not find this report credible because it is not mentioned in the service treatment records, and because the Veteran has not provided a consistent medical history.  Certainly, the Veteran is competent to report that he injured himself during service and experienced pain and swelling as a result, however, the Board does not find the Veteran to be credible due to the variations in the histories he has provided.  

Notably, the Veteran did not indicate the presence of testicular pain on the February 1977 and March 1979 medical history reports, nor did he report any injury to the groin, although he reported having had gonorrhea in the 1979 report.  Moreover, post service, at the October 2008 hearing, he associated his genitourinary disorder with treatment for stomach problems during service in 1976, as opposed to any groin strain, but later, in private treatment from February 2010 and at the January 2015 VA examination, he associated his groin/scrotal pain with an injury unloading supplies.  At the January 2010 VA examination, the Veteran reported being put on bedrest due to treatment gonorrhea, however when he was examined in January 2015, he said it was due to a strain.  Given the variations in these histories, the Board does not find them credible and of very limited probative value.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible). 

In this regard, the Board acknowledges the statement submitted by the Veteran's colleague.  Mr. C, who served with the Veteran.  He wrote in a March 2015 statement that he witnessed an incident in which the Veteran sustained an injury due to a strain while loading supplies onto a ship.  The Veteran was put on bedrest for a week.  When the Veteran returned to duty in the laundry room, he had to routinely be helped with his work because he was on light duty.  Since this does not specify the area strained, the Board assigns it limited probative weight.  In addition, Mr. C wrote that the Veteran's injury occurred in October 1978, which coincides with the Veteran being treated for gonorrhea, and the Board notes the Veteran did not mention any injury at this treatment.  This further diminishes the probative value of the statement.  

Given the absence of any record of strain in the service treatment records, and the variations the Veteran describes in his medical history, the Board finds that the greater weight of the evidence is against the conclusion that the Veteran sustained any relevant in-service injury to the genitourinary system to which current disability may be related.  

Plainly, however, there is evidence the Veteran contracted gonorrhea while in service, and it is conceivable this could be the disease to which current disability is related.  

What remains for consideration is whether the Veteran's current disability is causally related to the gonorrhea he contracted during service.  

In this regard, the evidence includes statements submitted by the Veteran's current and former spouse.  The Veteran's ex-wife wrote in February 2015 that they were married from 1981 to 1996.  During their marriage she was treated for bacterial infections that were transmitted from the Veteran, and that they were both treated for recurrent infections.  The Veteran's current wife wrote in a February 2015 statement that she had been treated for bacterial infections that were transmitted to her from the Veteran.  He also continued to be subject to testicular swelling.  These statements may support the notion the Veteran had periodic post service infections, but the Veteran was shown to have been free of any genitourinary abnormalities in 1979, which indicates these are recent infections.  In any event, neither the Veteran nor those providing the statements are shown to be competent to link these post service infections, with in-service disease, or even that they are linked with current disability.  As such these statements are of limited probative value.   

Turning to the medical evidence of record, the Veteran was afforded a VA examination in January 2015.  The examiner noted the Veteran's complaints of pain and that he was experiencing slight swelling (orchitis) of the left testicle.  

The examiner opined that the genitourinary disorder was less likely than not incurred in or caused by an in-service injury, event or illness, including the October 1978 treatment for gonorrhea.  It was noted that there was no further treatment after October 1978 for a sexually transmitted disease or other genitourinary residuals during service, to include groin pain or cystitis.  In addition, the record showed a gap of 25 years in treatment, and there was no evidence of cystitis at the January 2015 examination.  Thus, the January 2015 VA examiner's opinion that it is less likely than not that a genitourinary disorder was caused by an in service event or illness, including gonorrhea, has a high probative weight because the examiner considered the entire record including the lack of genitourinary residuals during service.  This is consistent with the Veteran's March 1979 medical history report, on which no residuals were indicated and with the Veteran's contemporaneous reports of not having additional genitourinary symptoms during service.  The Board concludes that the medical expert has applied valid medical analysis to the facts of this case in order to reach the conclusions submitted in the above opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 
The Board concludes that the preponderance of the evidence is against a finding of a nexus between the Veteran's in-service gonorrhea and his genitourinary disorder.  Although the Veteran contends that his genitourinary disorder is related to his in-service occurrence of gonorrhea, he is not competent to say whether the venereal disease he contracted caused his disability.  That is a determination requiring expert medical knowledge as well as specialized medical training.  The Veteran's statements on the etiology of his condition are, therefore, afforded low probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In regards to the information submitted on epididymitis from the National Institute of Health's and Mayo Clinic's websites stating that gonorrhea is amongst its causes, it is of little probative weight as these articles do not reference the Veteran or his disability specifically.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence, but given the general nature of the articles submitted by the Veteran, the Board does not find them persuasive in this matter and assigns them low probative weight.  

When weighing all of the evidence, the January 2015 medical examination and opinion has been afforded a higher probative weight than the lay statements.  As such, the preponderance of the evidence is against this claim, and the benefit of the doubt rule is not applicable.  The claim for service connection for the Veteran's genitourinary disorder must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a genitourinary disorder, claimed as a groin condition and cystitis is denied. 



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


